DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in provisional Application Nos. 62/978,831, filed on February 20, 2020 and 63/003,255, filed on March 31, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7-8 are objected to because of the following informalities:  Claims 7-8 recite the limitation “the trance layer” which appears to be misspelling of “trace layer” as properly introduced in independent claim 1.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-15 and 17-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al., United States Patent Application Publication No. US 2018/0033979 A1.

Regarding claim 1, Jang discloses a touch integrated display device (Fig. 1, flexible display, #100), comprising: 
a substrate comprising an active area and a fan out area neighbouring to the active area (Fig. 13, base layer, #106; Detailed Description, [0192], See also Fig. 1 showing both active area and inactive area); 
at least one metal layer disposed over the substrate in the active area and extended to the fan out area (Fig. 13, buffer layers, #126; shield metal, #169; Detailed Description, [0193-0195], [0202]) wherein the at least one metal layer comprises a plurality of source lines and a plurality of gate lines (Detailed Description, [0047], “ Each pixel circuit may be electrically connected to a gate line(s) and a data line(s) in order to send and receive signals with one or more driving circuits such as a gate driver and a data driver located in the inactive area.”; Detailed Description, [0120]; See also  gate line, #253 and Detailed Description, [0270-280]); 
a touch sensor and trace layer disposed over the at least one metal layer in the active area and extended to the fan out area (Fig. 13, touch sensor layer, #112; Detailed Description, [0089], “If desired, an independent layer with the touch sensor electrodes and/or other components associated with sensing of touch input (referred hereinafter as touch-sensor layer 112) may be provided in the flexible display 100”; See also Detailed Description, [0119-0120]); and 
a shielding layer interposed between the at least one metal layer and the touch sensor and trace layer, wherein the shielding layer is at least disposed at an overlap region of the fan out area where the at least one metal layer and the touch sensor and trace layer are overlapped from a top view (Fig. 13, planarization layer, #156 and first electrode, #157; Detailed Description, [0207], planarization layer in sections F).

Regarding claim 2, Jang further discloses a touch integrated display device further comprising a gate insulating layer interposed between the at least one metal layer and the touch sensor and trace layer for electrical insulation (Fig. 13, gate insulation layer, #152).

Regarding claim 3, Jang discloses wherein the shielding layer is a cathode layer located on the active area and the fan out area, wherein the cathode layer is interposed between the at least one metal layer and the touch sensor and trace layer (Fig. 13, first electrode, #157; Detailed Description, [0209], “The first electrode 157 is electrically connected to the electrode 108 of the driving thin film transistor through the contact hole. The first electrode 157 may serve as an anode or a cathode depending on the type of a thin film transistor”).

	Regarding claim 6, Jang discloses wherein the cathode layer is disposed between the gate insulating layer and the touch sensor and trace layer (See Fig. 13, first electrode 157 is between gate insulation layer 152 and second electrode 159; See Detailed Description, [0212]).
	Regarding claim 7, Jang discloses a touch integrated display device further comprising a packaging layer located in the active area (Fig. 13, bank, #160; Detailed Description, [0210], “The bank 160 may be formed of an inorganic insulating material such as a silicon nitride film (SiNx) or a silicon oxide film (SiOx) or an organic insulating material such as a BCB, acrylic resin, or imide resin.”)and disposed between the touch sensor and trance (Examiner’s note: assumed to be “trace”) layer and the cathode layer.
	Regarding claim 8, Jang discloses a touch integrated display device further comprising a packaging layer or an insulating layer located in the fan out area (Fig. 13, bank, #160; Detailed Description, [0210], “The bank 160 may be formed of an inorganic insulating material such as a silicon nitride film (SiNx) or a silicon oxide film (SiOx) or an organic insulating material such as a BCB, acrylic resin, or imide resin.”; bank extends towards F area which is fan out area) and disposed between the touch sensor and trance layer and the cathode layer.
	Regarding claim 9, Jang discloses wherein the shielding layer comprises a material different from a material of the cathode layer (Fig. 13, planarization layer, #156 and first electrode layer, #157; Detailed Description, [0257-0259], “The planarization layer 156 may be formed of at least one material of acrylates resin (polyacrylates resin), epoxy resin, phenolic resin, polyamides resin, polyimides rein, unsaturated polyesters resin, polyphenylenethers resin, polyphenylenesulfides resin and benzocyclobutene, but is not limited thereto. The planarization layer 156 may vary in various types, for example, may be formed by a single layer or may be formed by double or multi-layers. … When the organic light emitting display device 100 is a bottom emission type, the first electrode 157 may be indium tin oxide (ITO) or indium zinc oxide (IZO) which is a transparent conductive material having a relatively high work function. When the organic light emitting display device 100 is a top emission type, the first electrode 157 may be formed of an opaque conductive material having a high reflectance. For example, the first electrode 157 may be formed of silver (Ag), aluminum (Al), gold (Au), molybdenum (Mo), tungsten (W), chrome (Cr), or an alloy (for example, APC (Ag; Pb; Cu)) thereof.”).
	Regarding claim 10, Jang discloses wherein the gate insulating layer comprises two layers (Fig. 13, gate insulation layer, #152; encapsulation layer, #162; Detailed Description, [0213]; Examiner’s note—both 162/152 serve insulation functions and are mapped to the ‘gate insulating layer’ which comprises two layers) and the shielding layer is disposed between the two layers of the gate insulating layer as an inserted layer ((Fig. 13, planarization layer, #156 and first electrode, #157; Fig. 13 depicts 156/157 as between 152 and 162).
	Regarding claim 11, Jang discloses wherein a material of the shielding layer comprises metal (Fig. 13, planarization layer, #156 and first electrode layer, #157; Detailed Description, [0257-0259], “The planarization layer 156 may be formed of at least one material of acrylates resin (polyacrylates resin), epoxy resin, phenolic resin, polyamides resin, polyimides rein, unsaturated polyesters resin, polyphenylenethers resin, polyphenylenesulfides resin and benzocyclobutene, but is not limited thereto. The planarization layer 156 may vary in various types, for example, may be formed by a single layer or may be formed by double or multi-layers. … When the organic light emitting display device 100 is a bottom emission type, the first electrode 157 may be indium tin oxide (ITO) or indium zinc oxide (IZO) which is a transparent conductive material having a relatively high work function. When the organic light emitting display device 100 is a top emission type, the first electrode 157 may be formed of an opaque conductive material having a high reflectance. For example, the first electrode 157 may be formed of silver (Ag), aluminum (Al), gold (Au), molybdenum (Mo), tungsten (W), chrome (Cr), or an alloy (for example, APC (Ag; Pb; Cu)) thereof.”).
Fig. 13, planarization layer, #156 and first electrode layer, #157; Detailed Description, [0257-0259], “The planarization layer 156 may be formed of at least one material of acrylates resin (polyacrylates resin), epoxy resin, phenolic resin, polyamides resin, polyimides rein, unsaturated polyesters resin, polyphenylenethers resin, polyphenylenesulfides resin and benzocyclobutene, but is not limited thereto. The planarization layer 156 may vary in various types, for example, may be formed by a single layer or may be formed by double or multi-layers. … When the organic light emitting display device 100 is a bottom emission type, the first electrode 157 may be indium tin oxide (ITO) or indium zinc oxide (IZO) which is a transparent conductive material having a relatively high work function. When the organic light emitting display device 100 is a top emission type, the first electrode 157 may be formed of an opaque conductive material having a high reflectance. For example, the first electrode 157 may be formed of silver (Ag), aluminum (Al), gold (Au), molybdenum (Mo), tungsten (W), chrome (Cr), or an alloy (for example, APC (Ag; Pb; Cu)) thereof.”).
	Regarding claim 13, Jang discloses wherein the shielding layer is a solid metal layer (Fig. 13, planarization layer, #156 and first electrode layer, #157; Detailed Description, [0257-0259], a single metal would be a solid layer).
	Regarding claim 14, Jang discloses wherein the shielding layer is a patterned metal layer (Detailed Description, [0254], “The first electrode 157 may be patterned by the mask process.”).
	Regarding claim 15, Jang discloses wherein the gate insulating layer is disposed on the active area and extended to the fan out area (Fig. 13, gate insulation layer, #152; gate insulation layer extends to sections A-F).
(Figs. 1-3, conductive line, #120; See also Figs. 13 and Detailed Description, [0201]).
	Regarding claim 18, Jang discloses wherein the touch sensor and trace layer comprises an array of touch sensors disposed on the active area (Fig. 13, touch sensor layer, #112; Detailed Description, [0089], “If desired, an independent layer with the touch sensor electrodes and/or other components associated with sensing of touch input (referred hereinafter as touch-sensor layer 112) may be provided in the flexible display 100”; See also Detailed Description, [0119-0120]), the plurality of touch traces connected to the array of touch sensors and extended to the fan out area (Figs. 1-3, conductive line, #120; See also Figs. 13 and Detailed Description, [0201])..
	Regarding claim 19, Jang discloses wherein the array of touch sensors is in grid pattern or diamond pattern (See inter alia, Fig. 9A-9C for diamond pattern, See Detailed Description, [0154] for grid pattern).
	Regarding claim 20, Jang discloses a touch integrated display device further comprising a chip disposed on the substrate and coupled to the at least one metal layer and the touch sensor and trace layer (Detailed Description, [0102], “Various circuits and components in the inactive area of the flexible display 100, such as drive ICs and interfaces for connecting chip-on-film (COF) and printed circuit board (PCB), may be provided on the base layer 106 that is positioned at the rear side of the flexible display 100. In this way, even the components that are not flexible can be placed under the active area of the flexible display 100.”).
	Regarding claim 21, Jang discloses wherein the touch integrated display device is a touch integrated organic light-emitting diode (OLED) display device (See inter alia, Detailed Description, [0086], “The organic light-emitting diode (OLED) element layer 150 is disposed on the base layer 106. The OLED element layer 150 includes a plurality of OLED elements, which is controlled by the pixel circuits and the driving circuits implemented on the base layer 106 as well as any other driving circuits connected to the connection interfaces on the base layer 106”).
	Regarding claim 22, Jang discloses a touch integrated display device (Fig. 1, flexible display, #100), comprising: 
a substrate comprising an active area and a fan out area neighbouring to the active area (Fig. 13, base layer, #106; Detailed Description, [0192], See also Fig. 1 showing both active area and inactive area); 
at least one metal layer disposed over the substrate in the active area and extended to the fan out area (Fig. 13, buffer layers, #126; shield metal, #169; Detailed Description, [0193-0195], [0202]), wherein the at least one metal layer comprises a plurality of source lines and a plurality of gate lines (Detailed Description, [0047], “ Each pixel circuit may be electrically connected to a gate line(s) and a data line(s) in order to send and receive signals with one or more driving circuits such as a gate driver and a data driver located in the inactive area.”; Detailed Description, [0120]; See also  gate line, #253 and Detailed Description, [0270-280]); 
a touch sensor and trace layer disposed over the at least one metal layer in the active area and extended to the fan out area (Fig. 13, touch sensor layer, #112; Detailed Description, [0089], “If desired, an independent layer with the touch sensor electrodes and/or other components associated with sensing of touch input (referred hereinafter as touch-sensor layer 112) may be provided in the flexible display 100”; See also Detailed Description, [0119-0120]); and 
wherein the touch sensor and trace layer comprises a plurality of touch traces extended from the active area to the fan out area, and at least one of the plurality of touch traces has a turning portion in the active area such that the at least one touch trace is extended into two opposite peripheral regions of the fan out area (Figs. 1-4, conductive line, #120; See also Figs. 13 and Detailed Description, [0201])..

Regarding claim 23, this is met by the rejection to claim 2. 

Regarding claim 24, this is met by the rejection to claim 18.

Regarding claim 25, this is met by the rejection to claim 19.

Regarding claim 26, this is met by the rejection to claim 20.
 
Regarding claim 27, this is met by the rejection to claim 21. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jang.

Regarding claim 4, Jang discloses every element 3 but does not explicitly disclose wherein the cathode layer is continuously extended from the active area to the fan out area.
However, Jang, in an alternate embodiment, discloses wherein the cathode layer is continuously extended from the active area to the fan out area (Fig. 13, second electrode, #159; Detailed Description, [0126], “Dissimilar metals and alloys have different electrode potentials, and when two or more come into contact in an electrolyte, one metal acts as anode and the other as cathode “; See next Detailed Description, [0209], “ The first electrode 157 may serve as an anode or a cathode depending on the type of a thin film transistor..”; Fig. 13 depicts the second electrode continually extending from A-F).
It would have been obvious to have modified the cathode layer of Jang to use the alternate embodiment, in such a way to provide the second electrode as the cathode layer, wherein the cathode layer is continuously extended from the active area to the fan out area. The motivation to make this modification is to reverse the metal stacking, to have one act as the anode and the other as the cathode (Jang, Detailed Description, [0126]), which is also a matter of rearrangement of parts which would have been pursued without undue experimentation (MPEP 2144.04 Part V).

Claim 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in Han et al., United States Patent Application Publication No. US 2019/0204952 A1.

Regarding claim 5, Jang discloses every ‘element of claim 3, but does not explicitly disclose wherein the cathode layer has a first portion in the active area and a second portion in the fan out area and the first portion and the second portion are separated from each other.
Han, in a similar field of endeavor, discloses a touch integrated display device (Fig. 1, Abstract) wherein the cathode layer has a first portion in the active area and a second portion in the fan out area and the first portion and the second portion are separated from each other (Fig. 4-5, cathode electrode, #133; Detailed Descirption, [0070-0080], “The first inorganic encapsulation layer 141 is disposed on the cathode electrode 133. The first inorganic encapsulation layer 141 is configured to seal the plurality of subpixels arranged in the display area AA. Further, the first inorganic encapsulation layer 141 is extended to at least a portion of the non-display area NA”). 
It would have been obvious to one of ordinary skill in the art to have modified the cathode layer of Jang to include the teachings of Han in such a way to provide wherein the cathode layer has a first portion in the active area and a second portion in the fan out area and the first portion and the second portion are separated from each other. The motivation to combine these arts is to further sense input in the non-display area in addition to the display area (See inter alia, Han, Detailed Description, [0057]). The fact that Jang and Han disclose similar types of touch integrated OLED display devices, makes this combination more easily implemented. 


Han, in a similar field of endeavor, discloses a touch integrated display device (Fig. 1, Abstract) wherein the shielding layer is electrically connected to a reference voltage or electrically floating (Fig. 4-5,second mesh electrode, #163;  Detailed Description, [0146], “The second mesh electrode 163 is configured to serve as a shielding electrode of the touch sensor 160…The second mesh electrode 163 is composed of a single channel or a common electrode and is connected to the first wire portion 169 in the non-display area NA. Thus, a floating voltage or a specific voltage is applied to the second mesh electrode 163. Because the second mesh electrode 163 shields at least a portion of the third mesh electrode 166 and at least a portion of the fourth mesh electrode 167, the parasitic capacitance resulting from the cathode electrode 133 can be reduced”). 
It would have been obvious to one of ordinary skill in the art to have modified the shield layer of Jang to include the teachings of Han in such a way to provide wherein the shielding layer is electrically connected to a reference voltage or electrically floating. The motivation to combine these arts is to reduce the parasitic capacitance from the cathode layer (See Han, Detailed Description, [0140-0150]). The fact that Jang and Han disclose similar types of touch integrated OLED display devices, including extending the shielding area to the non-displays area, makes this combination more easily implemented.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KWIN XIE/Primary Examiner, Art Unit 2626